

116 HR 2218 IH: Stop for School Buses Act of 2019
U.S. House of Representatives
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2218IN THE HOUSE OF REPRESENTATIVESApril 10, 2019Mrs. Walorski (for herself and Ms. Brownley of California) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of Transportation to conduct research on and implement certain safety
			 measures and programs to prevent illegal passing of school buses, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Stop for School Buses Act of 2019. 2.Establishment of safety programs (a)Review of illegal passing laws (1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall—
 (A)prepare a compilation of illegal passing laws in all States, including levels of enforcement and penalties and enforcement issues with such laws and the impact of such laws on illegal passing of school buses in each State;
 (B)review existing State laws that may inhibit effective school bus loading zone countermeasures, which may include laws requiring camera visibility of a driver’s face for enforcement action, laws that may reduce stop arm camera effectiveness, the need for an officer to witness the event for enforcement, and the lack of primary enforcement for texting and driving;
 (C)evaluate methods used by States to review, document, and report to law enforcement school bus stop arm violations; and
 (D)following the completion of the compilation, issue recommendations on best practices on the most-effective approaches to address illegal passing of school buses.
 (2)PublicationThe compilation and recommendations shall be made publicly available on the website of the Department.
				(b)Public safety messaging campaign
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall create and execute a public safety messaging campaign including public safety media messages, posters, digital, and other media messages for distribution to States, divisions of motor vehicles, schools, and other public outlets to highlight the importance of the illegal passing school buses, and should include educating students and the public on safe loading and unloading of schools buses.
 (2)ConsultationThe Secretary shall consult with public and private school bus industry representatives and States in developing the appropriate messages.
 (3)UpdateThe Secretary shall periodically update the materials used in the campaign. (c)Review of technologies (1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall review and evaluate the effectiveness of various technologies, including cameras, audible warning systems, enhanced lighting, and other technological solutions to enhance school bus safety.
 (2)ContentThe review— (A)shall include an evaluation of the costs of new equipment and the potential impact on overall school bus ridership;
 (B)shall include an evaluation of advanced technologies surrounding loading zone safety; (C)shall include an evaluation of school bus lighting systems, to ensure clear communication to surrounding drivers on their appropriate action;
 (D)may include other technological solutions that enhance school bus safety; and (E)may include a pilot program to test the technologies in school bus service.
 (3)ConsultationThe Secretary shall consult with manufacturers of school bus vehicles, manufacturers of various technologies, and school bus industry representatives in conducting the review.
 (4)PublicationThe Secretary shall make the findings of the review publicly available on the website of the Department.
				(d)Review of driver education materials
 (1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall— (A)review driver education materials across all States to determine whether and how illegal passing of school buses is addressed in driver education materials, manuals, non-CDL testing, and road tests; and
 (B)make recommendations on how States can improve education about illegal passing of school buses, particularly with new drivers.
 (2)ConsultationThe Secretary shall consult with school bus industry representatives, States, motor vehicle administrators, and other appropriate motor vehicle experts in the preparation of the review.
 (3)PublicationThe Secretary shall make the findings of the review publicly available on the website of the Department.
				(e)Review of other safety issues
 (1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall research the connections between illegal passing of school buses and other safety issues, including, but not limited to, distracted driving, morning darkness, illumination and reach of vehicle headlights, speed limits, and school bus stop locations in rural areas and create a report containing the findings.
 (2)PublicationThe Secretary shall make the findings of the report publicly available on the website of the Department.
 3.DefinitionsIn this Act: (1)DepartmentThe term Department means the Department of Transportation.
 (2)SecretaryThe term Secretary means the Secretary of Transportation. 